Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 1: delete “comprises” and insert -- comprising --
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a multiband antenna comprises a slot antenna and a radiation element, wherein: the slot antenna has a conductive plate; 5the conductive plate is formed with an opening portion and a slot; the slot partially opens through the opening portion; the slot extends long in a first direction; the radiation element has a first portion and a second portion; the first portion extends from the conductive plate toward an orientation away 10from the slot in a second direction perpendicular to the first direction; the first portion has a first length in the second direction; the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al (US 2007/0040745) teach a multiband antenna comprising a slot antenna and a radiation element, wherein the slot antenna has a conductive plate and wherein the conductive plate is formed with an opening portion and a slot.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845